Citation Nr: 1031669	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-25 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for bipolar disorder.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a skin disorder 
of the neck.

5.  Entitlement to service connection for benign skin neoplasms, 
to exclude the neck.

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2005 rating decision of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  

The Board observes that a November 1981 rating decision was 
limited to denying entitlement to service connection for 
posttraumatic stress disorder.  Hence, the claim of entitlement 
to service connection for a bipolar disorder must be considered 
on a de novo basis.

The Veteran submitted additional evidence for which he waived 
initial RO review and consideration.  In light of the waiver, the 
Board may properly consider the evidence in this decision without 
the necessity for a remand.  See 38 C.F.R. § 20.1304 (2009).  The 
evidence, however, was duplicative of evidence already of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the document below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An August 2001 decision determined new and material evidence 
was not received to reopen a claim for service connection for 
PTSD, as no evidence of a confirmed diagnosis of PTSD was 
received.  In the absence of an appeal the August 2001 decision 
is final.

2.  The evidence submitted since the August 2001 decision, by 
itself, or when considered with the previous evidence of record, 
raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the probative evidence indicates that a 
bipolar disorder is not related to an in-service disease or 
injury.

4.  An October 1990 rating decision denied entitlement to service 
connection for residuals of an excision of a  lesion/mole of the 
neck.  In the absence of an appeal the October 1990 rating 
decision is final.

5.  The evidence submitted since the October 1990 decision, by 
itself, or when considered with the previous evidence of record, 
does not raise a reasonable possibility of substantiating the 
claim.

6.  The preponderance of the probative evidence indicates that 
benign skin neoplasms involving areas other than the neck are not 
related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a claim for 
service connection for PTSD has been submitted.  The claim is 
reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 and Supp. 
2010); 38 C.F.R. § 3.156(a), 3.159 (2009).

2.  A bipolar disorder was not incurred in or aggravated by 
active service, and a bipolar disorder may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

3.  New and material evidence sufficient to reopen a claim for 
service connection for residuals of an excision of a lesion/mole 
of the neck has not been submitted.  The claim is not reopened.  
38 U.S.C.A. §§ 5103A, 5108, 7105; 38 C.F.R. § 3.156(a), 3.159.

4.  Benign skin neoplasms involving body areas other than the 
neck were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in March 2005 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
The letter also informed the Veteran of the reason his claims 
were previously denied and the type evidence needed to reopen 
them.  He was provided notice how disability ratings and 
effective dates are assigned in March 2006.  The claims were 
readjudicated in a July 2006 statement of the case.  

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  While the Veteran may not have received 
full notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  See Washington v. Nicholson, 
21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the applicable regulatory 
criteria, which is: a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The Diagnostic and Statistical 
Manual of Mental Disorders-IV (DSM-IV) provides the governing 
criteria for diagnosing PTSD.  See 38 C.F.R. § 4.125a.  Where a 
claimed stressor is not related to combat there must be 
independent evidence to corroborate the Veteran's statement as to 
the occurrence of the claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone 
cannot, as a matter of law, establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health professional 
based on post-service examination of the Veteran cannot be used 
to establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007). 

Service Connection Claims

Bipolar Disorder.

Service treatment records are entirely negative for any entries 
related to complaints, findings, or treatment for any acquired 
mental disorder, to include bipolar disorder.  In his August 1967 
Report Of Medical History at his examination for separation, the 
Veteran denied any prior history of complaints or symptoms of 
depression, excessive worry, or nervous trouble of any sort.  The 
August 1967 separation examination did not note any findings or 
diagnosis of a psychiatric disorder.  The Veteran was deemed 
physically and mentally fit for separation from active service.

The medical evidence of record notes the Veteran's diagnosis and 
treatment for a manic depressive illness in 1975, several years 
after his separation from active service.  The records also note 
several subsequent hospitalizations for treatment of his bipolar 
disorder.  None of the clinical summaries note any diagnosis or 
medical opinion stating that the Veteran's bipolar disorder was 
causally linked to his active service, which also was the case at 
the VA Compensation and Pension examination.  A June 2006 VA 
mental examination report notes the Veteran's initial diagnosis 
of and treatment for bipolar disorder circa 1975 and after, and 
that most of his hospitalizations were secondary to manic 
episodes.

The Board finds the preponderance of the evidence shows the 
Veteran's bipolar disorder manifested several years after his 
active service.  As noted, there is no probative evidence of a 
linkage with his active service.  Thus, the Board is constrained 
to deny the claim.  38 C.F.R. § 3.303.  The benefit sought on 
appeal is denied.

Benign Skin Neoplasms Of Shoulder and Legs.

Service treatment records are entirely negative for any entries 
related to complaints, findings or treatment for skin symptoms 
other than of the neck.  In his August 1967 Report Of Medical 
History at separation, the appellant reported a history of jungle 
rot on the upper thigh in Vietnam.  As noted, however, no entries 
in the service treatment records document treatment for a skin 
disorder of the thigh.  The examiner made no notation in the 
Remarks block of the medical history form.  The August 1967 
separation examination did not diagnose a skin disorder.

Private and VA treatment records note the Veteran's complaints of 
moles and lesions of the shoulder and legs, as well as scar 
residuals where some were excised.  None of the records related 
to these treatments note any causal link with the Veteran's 
active service.  These disorders were first manifested years 
after his separation from active service.  As a result, the Board 
finds the preponderance of the evidence against the claim.  
38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



Legal Background Of Original Claims

PTSD.

The Veteran filed a claim of entitlement to service connection 
for a nervous condition in 1975.  A May 1975 rating decision 
denied the claim, as there was no evidence of a nervous condition 
having manifested during active service.  A May 1975 letter 
informed the Veteran of the decision, but there is no evidence 
that he appealed the decision, so it is final and binding on him.

In June 1981 he filed a claim for delayed stress syndrome.  A 
July 1981 decision denied the claim and informed him of his 
appeal rights.  In response, the Veteran submitted evidence of 
inpatient psychiatric treatment in July 1980.  A November 1981 
rating decision denied the claim, as the evidence submitted noted 
that the appellant was diagnosed with a bipolar disorder, rather 
than delayed stress.  After receipt of notice, the Veteran 
appealed the November 1981 decision, and a statement of the case 
was issued in December 1981.  The claims file contains nothing to 
indicate that the Veteran did not receive the statement of the 
case, or any record that the U.S. Postal Service returned it to 
VA as undeliverable.  Neither is there any record of his having 
submitted a timely substantive appeal in response to the 
statement of the case.

In 1983 the Veteran asserted he was laboring under an acquired 
mental disorder that precluded him from responding to the 
statement of the case in a timely manner.  The Board notes 
further that there was a 1982 proposed  notice to declare the 
Veteran incompetent to handle his VA benefits.  The documents in 
the claims file note the Veteran was not laboring under a 
psychosis or other psychiatric disorder that precluded him from 
understanding correspondence or proceedings.  Instead, the 
Veteran was deemed incompetent secondary to the way he expended 
and wasted his VA benefits during manic episodes.  Thus, the 
Board finds the November 1981 rating decision did in fact become 
final.

The Veteran attempted to reopen his PTSD claim in March 1984, 
June 1990, April 1993, September 1995, and February 2001.  In 
response to the 1984, June 1990, and August 1993 applications to 
reopen, the RO instructed the Veteran to submit new and material 
evidence, which he did not do.  A July 1994 RO letter informed 
him his claims for PTSD were denied and informed him of his 
appeal rights.  There was no appeal by the Veteran.

The Veteran again submitted evidence of inpatient treatment in 
November 1995, but it was not for PTSD.  A March 1996 rating 
decision determined new and material evidence was not received to 
reopen the claim.  An RO letter, also dated in March 1996, 
notified the Veteran of the decision and of his appeal rights.  
The claims file contains nothing to indicate he did not receive 
the March 1996 decision letter, or any record that the U.S. 
Postal Service returned it to VA as undeliverable.  Neither is 
there any record of his having submitted a timely notice of 
disagreement with that decision.  Thus, the March 1996 decision 
became final and binding on the Veteran.

In February 2001 the Veteran again applied to reopen the PTSD 
claim.  In support of the application, he included a lay 
statement of a friend who detailed the Veteran's difficulties 
with law enforcement, and the belligerent, hostile, and 
aggressive tendencies that he manifested after his separation 
from active service.  The RO also obtained medical records where 
the Veteran reported his duties in Vietnam entailed recovering 
aircraft that had been shot down, and he had to be alert for 
booby traps, etc.  These records, however, noted treatment for 
and diagnoses of bipolar disorder.

An August 2001 rating decision determined new and material 
evidence was not received to reopen the claim, as there was no 
evidence of a diagnosis of PTSD.  An RO letter, also dated in 
August 2001, notified the Veteran of the decision and of his 
appeal rights.  The claims file contains nothing to indicate he 
did not receive the August 2001 decision letter, or any record 
that the U.S. Postal Service returned it to VA as undeliverable.  
Neither is there any record of his having submitted a timely 
notice of disagreement with that decision.  Thus, the August 2001 
rating decision became final and binding on the Veteran.  The 
August 2001 rating decision is the last final decision on the 
issue of entitlement to service connection for PTSD.



Skin.

Service treatment records note the Veteran's treatment with 
liquid nitrogen for a wart on the back side of the neck in August 
1967.  He was examined in late September 1967, and there was no 
notation of any problems or recurrence.  He noted the problem on 
his August 1967 Report Of Medical History.  As noted, the August 
1967 separation examination did not note any complaints, findings 
or diagnoses pertaining to a skin disorder.  A June 1981 VA 
examination report noted no active skin pathology.  VA records of 
1988 and 1990 note lesions on the shoulder, face, and back.  VA 
received the Veteran's claim for service connection for moles on 
his back, face, and neck, in June 1990.

An October 1990 rating decision denied the claim, as there was no 
evidence of any chronic residuals of a skin disorder affecting 
the neck.  The other manifestations were deemed of post-service 
origin.  An RO letter, also dated in October 1990, notified the 
Veteran of the decision and of his appellate rights.  The claims 
file contains nothing to indicate he did not receive the October 
1990 decision letter, or any record that the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any record 
of his having submitted a timely notice of disagreement with that 
decision.  Thus, the October 1990 rating decision became final 
and binding on the Veteran.  The October 1990 rating decision is 
the last final decision on the issue of entitlement to service 
connection for sores or moles of the back, face, and neck.

New and Material Evidence

When a claim is disallowed and no notice of disagreement is filed 
as required by regulation, the action or determination becomes 
final, and the claim will not be reopened except as provided by 
applicable regulation.  38 U.S.C.A. § 7105.  One means by which a 
final disallowed claim may be reopened is upon submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
"New" evidence means more than evidence that has not previously 
been included in the claims folder.  The evidence, even if new, 
must be material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish the 
claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); see also 
Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans 
v. Brown, 9 Vet. App. 273, 284 (1996), the United States Court of 
Appeals for Veterans Claims (Court) held that the question of 
what constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  Moreover, if 
it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  38 U.S.C.A. § 5108.

The Court has further held that, in determining whether evidence 
is new and material, any new evidence submitted is presumed 
credible-that is, it is not tested for weight and credibility.  
If the additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened and 
the ultimate credibility or weight that is accorded such evidence 
is ascertained as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

Analysis

PTSD.

One of the core barriers to the Veteran's quest for VA benefits 
for this disorder was the absence of a valid confirmed diagnosis 
of PTSD.  See 38 C.F.R. § 3.304(f).  As noted in the June 2006 VA 
examination report, the evidence added to the record since the 
August 2001 rating decision includes a diagnosis of posttraumatic 
stress disorder based on his reported stressors experienced in 
Vietnam.  In light of the fact that there now is a confirmed Axis 
I diagnosis of PTSD, this raises a reasonable possibility of 
proving the claim.  Thus, new and material evidence has been 
submitted, and the claim is reopened.  38 C.F.R. § 3.156(a).  
Although the claim is now deemed reopened, the Board still may 
not address the merits unless it is adequately developed, which 
it is not.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Skin.

The evidence added to the claims file since the October 1990 
decision consists of treatment records which note the scar 
residuals where lesions were removed from the left shoulder, as 
well as the face and back.  None of these records note any 
medical opinion or hypothesis that the subsequent incidents of 
lesions were causally related to or recurrences of the 1967 in-
service episode, or were otherwise related to the Veteran's 
service.  As a result, these records, while new in the sense that 
they were not before the rating board in October 1990, are not 
material, as they do not address a linkage with active service.  
In fact they are redundant, as they address then current 
treatment.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing Veteran's current condition 
are not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).

In light of these factors, the Board finds that new and material 
evidence has not been received to reopen this claim.  38 C.F.R. 
§ 3.156(a).  The benefit sought on appeal is denied.

In as much as the Veteran has not carried his initial burden of 
submitting new and material evidence as concerns the application 
to reopen the claims other than PTSD, the benefit-of-the-doubt 
rule is not applicable at this stage of the claims process.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD.  

Entitlement to service connection for bipolar disorder is denied.

New and material evidence has not been received to reopen a claim 
for entitlement to service connection for residuals of a skin 
lesion/extension of the neck, and lesion/mole excision residuals 
of the back and face.  

Entitlement to service connection for a skin disorder involving 
areas other than the neck is denied.


REMAND

Now that the Veteran's PTSD claim is reopened, he is entitled to 
additional assistance with the development of it.  Although he 
has asserted in prior iterations of his claim that he was 
involved in fire fights and recovering downed aircraft, the June 
2006 VA examination report notes the PTSD diagnosis is linked to 
the Veteran's claimed stressor of coming under mortar or rocket 
attack and seeing the mangled bodies of fellow soldiers killed in 
the attack.  The Board notes that the appellant has reported 
exposure to mortar fire since at least September 1981.  

In March 2005, the Veteran only partially completed and returned 
one page of the PTSD Questionnaire, and his handwriting is pretty 
much illegible.  The Board also notes the service personnel 
records are not in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will obtain the Veteran's 
service personnel records and make them a 
part of the claims file.

2.  After the above is complete, please send 
the Veteran a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to 
the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal.  

The notice shall specifically ask the Veteran 
to provide the full name of the unit he was 
assigned to while serving in Vietnam.  If he 
cannot remember, use the data in the service 
personnel records to determine his unit while 
in Vietnam.  The VCAA letter should also ask 
the Veteran to provide the location where he 
was based in Vietnam at the time he 
experienced the reported mortar attacks and 
witnessed the remains of fellow soldiers 
killed by the attacks.  Ask the Veteran the 
names and ranks of those killed.  Finally, 
ask the Veteran to provide a date within a 
30- to 60-day timeframe when the attacks 
occurred.

3.  Thereafter, the AMC/RO shall submit a 
research request to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
consistent with the revised regulations 
governing posttraumatic stress disorder 
claims.  75 Fed.Reg. 39852 (July 13, 2010).

4.  If, and only if, the claimed stressor is 
confirmed, or if a claimed stressor is 
consistent with the nature and circumstances 
of the appellant's service, and after any 
other indicated development is complete, the 
AMC/RO shall arrange appropriate VA 
psychiatric and psychological examinations.  
All indicated diagnostic tests should be 
conducted.  The claims file should be provided 
to the examiners for their review.  After 
examining the Veteran, reviewing the 
psychological testing results, and reviewing 
the claims folders, the examiners must 
diagnose any acquired psychiatric disorder 
present.  If PTSD is diagnosed, the specific 
stressor should be set forth, to include 
whether the stressor took place in-service or 
thereafter.  The examiner should address 
whether the claimed stressor is consistent 
with the appellant's service as a stock clerk 
in Vietnam.  If any other psychiatric 
pathology is present, the etiology of that 
pathology should be described to the extent 
possible.  To the extent a determination 
cannot be made without resort to speculation, 
that too should be noted in the examination 
reports.

5.  Advise the Veteran that it is his 
responsibility to report for any scheduled VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination without 
good cause include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the event 
he does not report for any ordered 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known address 
prior to the date of the examination.  It 
should also be indicated whether any notice 
that was sent was returned as undeliverable.

6.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the examination report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report is 
deficient in any manner, the AMC/RO must 
implement corrective procedures at once.

7.  Then readjudicate the Veteran's claim de 
novo in light of any additional evidence 
obtained and the revised regulation governing 
claims of entitlement to service connection 
for posttraumatic stress disorder.  If the 
claim is not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 


on his part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


